INTEREST RATES ON PUBLIC BONDS The Legislature may enact a law raising the maximum interest rate on all public bond issues and this Act would repeal all existing portions of statutes that are in conflict.  The Attorney General has received your letter of January 14, 1970, in which you ask the following question: "Is it possible to enact one law raising the maximum interest rate on all public bond issues rather than raising the maximum interest rate in over 100 sections of the State Statutes?" In the case of In Re Via's Estate, Okl. 295 P.2d 779 (1956), the court stated in the syllabus: "A modification and repealing clause of an Act of the Legislature which provides that certain sections of our statutes which are in conflict with, or inconsistent with the provisions of the new Act are hereby modified or repealed as may be necessary to make the new Act effective, does not repeal the sections of statutes which are not in conflict or inconsistent with the new Act." See also Standard Company Dairy v. Allen,188 Okl. 287 108 P.2d 164 82 C.J.S. Statutes, 285 states in pertinent part: "Instead of carefully scrutinizing the existing statutes and specifying in terms which are repealed, it is a common practice for the legislature, in enacting a statute, to insert a clause that all laws and parts of laws in conflict, or all acts and parts of acts inconsistent, with the statute are repealed; and such a provision indicates a legislative intent and undertaking to repeal some statutory provision . . . .  "Such a clause is effective to repeal all prior general laws, or parts thereof, which are repugnant to, and inconsistent and irreconcilable with, the repealing statute . . . .  "The clause operates as an express limitation on the extent to which it is intended that former acts shall cease to be operative, namely, only as far as they are actually inconsistent with the new act. Also, it may be considered as a recognition, or indication of a purpose, that prior acts or parts of acts which are not repugnant to, and inconsistent with, the new act are to remain in force . . . . "A General repealing clause of inconsistent acts may operate to repeal an inconsistent special or local act where such repeal appears to be intended by the legislature . . . ." The current maximum interest rate on all public bond issues is six percent (6%). This has been set by the Legislature in most instances but some interest rates are determined by looking to the Constitution, such as, Article X, Section 35 Oklahoma Constitution which provides for a municipal and county levy for securing and developing industry. Of course, no Act passed by the Legislature raising the maximum interest rate would have any effect upon interest rates set by the Constitution. However, where the maximum interest rate has been set by the Legislature and is in conflict with a more recent Act then the more recent Act repeals any earlier conflicting provisions. There is no requirement that each of these existing acts in conflict be expressly mentioned before they are repealed.  Therefore, it is the opinion of the Attorney General that the Legislature may enact a law raising the maximum interest rate on all public bond issues and this Act would repeal all existing portions of statutes that are in conflict.  (Tim Leonard)